DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Examiner acknowledges the reply filed on 8/15/2022 in which claims 33-35, 37, 40, 41, 47, 50, 51 have been amended. Currently claims 33-52 are pending for examination in this application. The examiner acknowledges that the terminal disclaimer filed 8/15/2022 has been approved.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 47 recites “a bottom layer and a top layer” in addition to “an outlet layer” and “at least one reservoir layer” in claim 42. Also, claim 47 requires the bottom layer and the top layer are the same material. There is no support for the combination of claim limitations in applicant’s originally filed disclosure. Claim 48 is rejected due to its dependency on claim 47.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites “the material”. It is unclear if applicant is referring to the material of the bottom layer or the at least one top layer.
	Claim 52 recites “the bottom layer” and “the at least one top layer”. There is a lack of antecedent basis for the claimed terminology making it unclear if applicant is attempting to add additional layers to those recited in claim 51 or if applicant mis-named the layers and they should be “the outlet layer” and “the at least one reservoir layer”. 

Allowable Subject Matter
Claims 33-46, 49-51 are allowed.
The closest prior art of record is: Ross et al. (US 5,152,456) 
The prior art of Ross discloses a “Dispensing Apparatus Having a Perforate Outlet Member and a Vibrating Device.” (Ross, Title.) The arrangement of Ross, as shown in the annotated FIG. 8 of Ross, reproduced below, includes a perforate membrane 13 having a nickel sheet 69 and a support 70, characterized as the claimed aperture plate wafer, bottom layer, and at least one top layer, respectively. Ross is silent, however, regarding any portion or material of support 70 which “inter-fills’ any of the openings of sheet 69. Accordingly, Ross fails to disclose or suggest the claimed subject matter in claims 33, 42 and 51.

    PNG
    media_image1.png
    254
    504
    media_image1.png
    Greyscale


Response to Arguments
	Applicant’s remarks filed 8/15/2022 have been considered. Applicant has amended the claims to address previous rejections and objections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785